Title: To George Washington from George Clinton, 1 September 1779
From: Clinton, George
To: Washington, George


        
          D’r Sir,
          Kingston [N.Y.] 1st Sep’r 1779.
        
        Since I had the Honor of writing to your Excellency on the 31st ulto. Lieut. Colo. Pawling with his Detachm’t has returned, not hav’g been able to form a Junction with my Brother at the Time & Place appointed, owing to the Reasons suggested in my last Letter, and the State of his Provision and other Causes, which he will personally explain to your Excellency, rendered it imprudent to proced with his Party farther into the Country. I am extremely mortified at this Disappointm’t, as from the Precautions I had taken & the Orders given (which Colo. Pawling will shew you) I had Reason to hope that their Junction wo’d have been formed without Difficulty & with Precision as to Point of Time. However, I am fully persuaded Colo. Pawling has exerted himself to the utmost on this Occasion, & is by no means to blame, & I wo’d fain hope at the same Time, that considering the Force Genl. Sullivan has with him, the advanced Season of the year, and the arrival of a Reinforcem’t at New York, that Colo. Pawling’s Return will not in itself be a disagreable Circumstance, as if necessary he will be able (leav’g some Guards to quiet the minds of the Frontier inhabitants) to join your Excellency with about 200 men includ’g Capt. Hallett’s Command.
        Previous to the Receipt of your Excellency’s Letter of the 31[st] Complaints had been made of the Behavior of the Refugees at Tarry Town and I had given them Orders to return the Cattle they had taken to the owners and forbid similar Practices in future.
        Your Excellency’s Letter of the 22d May last respect’g the Cloathing Departm’t was laid before the Legislature at the opening of their present Session, and the Business recommended to their early Consideration. Your Letter of the 26[th] ulto. on the same Subject this moment rec’d shall be also laid before them. I am &c.
        
          [G.C.]
        
      